UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 01-4105
JERRY JEFFERSON SEXTON, a/k/a Jim
Smith, a/k/a George Thompson,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
                 David C. Norton, District Judge.
                            (CR-97-361)

                  Submitted: February 21, 2002

                      Decided: March 20, 2002

    Before WIDENER, WILKINS, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Michael P. O’Connell, STIRLING & O’CONNELL, P.A., Charles-
ton, South Carolina, for Appellant. J. Strom Thurmond, Jr., United
States Attorney, Rhett DeHart, Assistant United States Attorney,
Charleston, South Carolina, for Appellee.
2                      UNITED STATES v. SEXTON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Jerry Jefferson Sexton appeals the district court’s denial of his
motion for judgment of acquittal on Count 6 of a nine count indict-
ment. Sexton was charged with various firearms offenses, possession
of cocaine with intent to distribute, and money laundering. Following
a trial by jury, Sexton was convicted on all counts. Count 7 charged
Sexton with knowingly using and carrying a firearm during and in
relation to a drug trafficking crime, while Count 6 charged him with
knowingly using and carrying a firearm equipped with a firearm
silencer or a firearm muffler during and in relation to a drug traffick-
ing crime, both in violation of 18 U.S.C.A. § 924(c) (West 2000).
Because Sexton was convicted of Count 7, he was sentenced to life
imprisonment for Count 6 pursuant to § 924(c)(1)(C)(ii), which man-
dates life imprisonment for a second or subsequent violation of
§ 924(c) when the firearm is equipped with a firearm silencer or a
firearm muffler.

   This Court reviews the denial of a motion for judgment of acquittal
de novo. United States v. Romer, 148 F.3d 359, 364 (4th Cir. 1998).
"The test for deciding a motion for a judgment of acquittal is whether
there is substantial evidence (direct or circumstantial) which, taken in
the light most favorable to the prosecution, would warrant a jury find-
ing that the defendant was guilty beyond a reasonable doubt." United
States v. MacCloskey, 682 F.2d 468, 473 (4th Cir. 1983). Hence, the
government is given the benefit of all reasonable inferences. See
United States v. Tresvant, 677 F.2d 1018, 1021 (4th Cir. 1981). More-
over, "credibility determinations are within the sole province of the
jury and are not susceptible to judicial review." United States v. Lowe,
65 F.3d 1137, 1142 (4th Cir. 1995).

   Sexton challenges the efficacy of a Government witness’ testimony
that provided the evidentiary basis for Count 6. Sexton claims this tes-
                       UNITED STATES v. SEXTON                       3
timony is too disorganized and incoherent for a rational trier of fact
to convict him of Count 6 beyond a reasonable doubt. We have thor-
oughly reviewed the entire record, paying particular attention to the
disputed testimony. We find sufficient evidence supported Sexton’s
conviction of Count 6. A reasonable jury could rationally find the tes-
timony in question proved the essential elements of Count 6.

  Accordingly, we affirm the judgment of the district court. We dis-
pense with oral argument, because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                          AFFIRMED